Exhibit 10.94
 
THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.




CONVERTIBLE PROMISSORY NOTE


$_____________________
August __, 2013

 South San Francisco, California




FOR VALUE RECEIVED, VistaGen Therapeutics, Inc., a Nevada corporation (the
“Company”), promises to pay to the order of ______________________ or its
permitted assigns (each a “Holder”), the principal sum of
_____________________________________________ ($________________) with interest
on the outstanding principal amount at the simple rate of 10.0% per annum
(computed on the basis of actual calendar days elapsed and a year of 360
days).  Interest shall commence with the date hereof and shall accrue on the
outstanding principal until converted or paid in accordance with the provisions
hereof.


1. This note (the “Note”) is issued pursuant to the terms of that certain
Subscription Agreement dated as of August __, 2013, by and among the Company and
the Subscriber (the “Agreement”).  This Note is one of a series of notes (the
“Notes”) having like tenor and effect (except for variations necessary to
express the name of the holders, the principal amount of each of the Notes and
the date on which each Note is issued) issued or to be issued by the Company in
accordance with the terms of the Agreement.
 
2. Unless sooner converted in accordance with Section 3, the entire unpaid
balance of principal and all unpaid accrued interest shall become fully due and
payable on July 30, 2014 (“Maturity”).
 
3.    (a)           Notwithstanding anything to the contrary contained in this
Section 3, the Company shall have the right, at the Company’s option, upon
receipt by the Holder of thirty (30) day’s written notice (the “Prepayment
Notice”), to pay the outstanding principal amount of this Note together with all
of the accrued and unpaid interest due and payable hereunder on the date of such
payment (the “Outstanding Balance”) to Holder at any time prior to
Maturity.   Notwithstanding the receipt of the Prepayment Notice by Holder, the
Holder shall have the right and option to exercise its Conversion Option, as
defined in Section 3(b) below, during such thirty (30) day period following the
receipt of such Prepayment Notice.
 
(b)           Subject to the terms and conditions of this Section 3, and
provided this Note remains outstanding and has not otherwise been converted
pursuant to this Section 3, the Holder shall have the right, at the Holder’s
option, to convert the Outstanding Balance  (the “Conversion Option”) into such
number of fully paid and non-assessable shares of the Company’s unregistered
Common Stock (the “Conversion Shares”) as is determined in accordance with the
following formula:  (the Outstanding Balance as of the date of the exercise of
the Conversion Option) / $0.50).  If the Holder desires to exercise the
Conversion Option, the Holder shall, by personal delivery or
nationally-recognized overnight carrier, surrender the original of this Note and
give written notice to the Company (the “Conversion Notice”), which Conversion
Notice shall (a) state the Holder’s election to exercise the Conversion Option,
and (b) provide for a representation and warranty of the Holder to the Company
that, as of the date of the Conversion Notice, the Holder has not assigned or
otherwise transferred all or any portion of the Holder’s rights under this Note
to any third parties.  The Company shall, as soon as practicable thereafter,
issue and deliver to the Holder the number of Conversion Shares to which the
Holder shall be entitled upon exercise of the Conversion
Option.  Notwithstanding anything to the contrary contained in this Section
3(b), the Company shall have the right, at the Company’s option, to pay all or a
portion of the accrued and unpaid interest due and payable to Holder upon
Holder’s exercise of the Conversion Option in cash.
 

 
 

--------------------------------------------------------------------------------

 

4. Upon conversion of this Note into the Conversion Shares, the Holder shall
surrender this Note, duly endorsed, at the principal office of the Company.  At
its expense, the Company shall, as soon as practicable thereafter, issue and
deliver to the Holder at such principal office a certificate or certificates for
the Conversion Shares into which the Note is converted (bearing such legends as
may be required or advisable in the opinion of counsel to the Company), together
with a check payable to the Holder for any cash amounts payable as described in
Section 5 below.
 
5. No fractional shares shall be issued upon conversion of this Note.  In lieu
of the Company issuing any fractional shares to the Holder upon the conversion
of this Note, the Company shall pay to the Holder an amount in cash equal to the
product obtained by multiplying the conversion price applied to effect such
conversion by the fraction of a share not issued pursuant to the previous
sentence.  Upon conversion of this Note in full and the payment of the amounts
specified in this Note, the Company shall be released from all its obligations
and liabilities under this Note.
 
6. The terms of this Note shall be construed in accordance with and governed by
the laws of the State of California, as applied to contracts entered into by
California residents within the State of California, which contracts are to be
performed entirely within the State of California.
 
7. Any term of this Note and all Notes issued pursuant to the Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Company and the holders of
Notes representing at least a majority of the aggregate amount of indebtedness
incurred by the Company under all outstanding Notes issued pursuant to the
Agreement.  Any amendment or waiver affected in accordance with this Section 7
shall be binding upon the Company, the Holder and the holders of all Notes
issued pursuant to the Agreement.
 
8. If any provision of this Note, or the application of such provision to any
person or circumstance, is held invalid or unenforceable, the remainder of this
Note, or the application of such provisions to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby.
 
9. Except as may be otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Note shall be made in accordance
with Section 6.6 of the Agreement.
 
10. In case any Note shall be mutilated, lost, stolen or destroyed, the Company
shall issue a new Note of like date, tenor and denomination and deliver the same
in exchange and substitution for and upon surrender and cancellation of any
mutilated Note, or in lieu of any Note lost, stolen or destroyed, upon receipt
of evidence satisfactory to the Payor of the loss, theft or destruction of such
Note.
 
11. Notwithstanding any other provision to the contrary herein, in no event
shall the interest attributable to this Note exceed the maximum rate of interest
then permitted under applicable law.
 


 


 


 
[The remainder of this page is intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

This Note is executed as of the day first above written.
 
VISTAGEN THERAPEUTICS, INC.








By:     __________________________________                                                                   
Shawn K. Singh
Chief Executive Officer


















































[Signature page to Convertible Promissory Note]




